DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/6/2021 in which Applicant lists claims 3, 12 and 14 as being cancelled, claims 6 and 10 as being original, claims 15-16 as being previously presented, and claims 1-2, 4-5, 7-9, 11, 13 and 17 as being currently amended. It is interpreted by the examiner that claims 1-2, 4-11, 13 and 15-17 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The drawings were received on 7/6/2021.  These drawings are unacceptable.
The drawings are unacceptable/objected to because:
Figures 4-6 are not clear or reproducible;
Figure 5 includes a stray “LL” element; and
Figures 9-11 include new matter wherein additional phase retardation plate(s) 203, 2031 and 2032 are included inside the polarization conversion element (shown as element 201) as opposed to outside the polarization conversion element (201) and after the polarizer (202). See for instance originally filed claims 1 and 12, as well as paragraph [36].

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that claim 1, from which claim 7 depends is drawn to a polarization conversion element which converts unpolarized light incident in the first direction into linearly polarized light output in the second direction, and no figures appear to show the limitations of claims 1 and 7 with respect to the conversion to linearly polarized light. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that claim 1, from which claim 9 depends is drawn to a polarization conversion element which converts unpolarized light incident in the first direction into linearly polarized light output in the second direction, and no figures appear to show the limitations of claims 1 and 9 with respect to the conversion to linearly polarized light. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: 
Amended paragraph [15] includes “polarization conversio (201)” which requires correction;
 Amended paragraph [29] includes “light-path controller (302)” which should be corrected to “light-path controller (303)”.
Appropriate correction is required.
It is additionally noted that annotated amended paragraphs [1] and [43] include amendments already added on 3/13/2019.
The amendment filed 7/6/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amended paragraphs [38]-[39] include descriptions of Figures 9-11 and include new matter wherein additional phase retardation plate(s) 203, 2031 and 2032 are included inside the polarization conversion element (shown as element 201) as opposed to outside the polarization conversion element (201) and after the polarizer (202). See for instance originally filed claims 1 and 12, as well as paragraph [36].
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-11, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes the limitation(s), “wherein the optical isolation element comprises a polarization conversion element and a polarizer, which are sequentially disposed, a phase retardation plate at a position where light transmitted through the polarizer along a first direction can enter, a polarization splitter for splitting the incident light into a pair of vertically polarized light waves, and a retarder”. This limitation is not clear in view of the disclosure since it is not clear which elements are part of the polarization conversion element, and which element(s) are disposed after the polarizer. The original disclosure and figures (e.g. original figures 2-5 and paras. [15], [25]-[26], [36]). The claim does not make clear where the “a polarization splitter for splitting the incident light into a pair of vertically polarized light waves, and a retarder” are to be located. For the purpose of this examination it is interpreted that the optical isolation element comprises a polarization conversion element and a polarizer, which are sequentially disposed, and a phase retardation plate at a position where light transmitted through the polarizer along a first direction can enter, and wherein the polarization conversion element includes at least a 
Claims 2, 4-11, 13 and 15-17 are rejected for inheriting the same deficiencies of the claims from which they depend.
Response to Arguments
Applicant’s arguments, see pages 8-9 of the remarks, filed 7/6/2021, with respect to the Huang (US 6188520 B1), Schuck et al. (US 7905602 B2), Lyubarsky et al. (US 2016/0119595 A1) and Schuck et al. (US 8757806 B2) not disclosing a phase retardation plate at a position where light transmitted through the polarizer along the first direction can enter…wherein the phase retardation plate comprises a λ/4 plate, as best understood in amended claim 1, have been fully considered and are persuasive.  Therefore the obviousness rejections under 35 U.S.C. 103 are hereby withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/6/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872